DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. USPGPUB 2020/0169088 (hereinafter "Myers"), in view of Rockenfeller et al. USPGPUB 2013/0041516 (hereinafter “Rockenfeller”), further in view of Koeppe et al. USPGPUB 2017/0358929 (hereinafter “Koeppe”).
Regarding claim 1, Myers teaches A power supply system in an oil well area ([Abstract] "Embodiments described herein relate to a drilling rig electrical system", and Paragraph [0014] "The drilling rig system 100 shown in FIG. 1 provides electrical power for various equipment used for drilling a well such as an oil well"), the power supply system comprising a transformer (Paragraph [0046] "The intermediate electrical system may include a step-up transformer 410 coupled to the AC bus 306 of the power house electrical system... and a step-down transformer 414 coupled to the AC bus of the drilling rig electrical system"), a rectifier, a DC bus ([Abstract] "An example system in accordance with embodiments can include one or more engine generators to provide (Alternating Current) AC electrical power to an AC bus, a rectifier to convert AC electrical power from the AC bus to Direct Current (DC) electrical power of a DC bus"), an inverter ([Abstract] "The drilling rig equipment can include a drawworks inverter configured to draw electrical power from the DC bus"), an energy storage unit ([Abstract] "The drilling rig system also includes an energy storage device to store electrical energy"),
the inverter has an incoming line terminal connected to the DC bus and an outgoing line terminal connected to oil well equipment that is configured to convert DC into  AC  for the oil well equipment (Paragraph [0016] "Each mud pump 106 is coupled to an inverter 112, which converts DC power received from the DC bus 110 to an AC inverter signal suitable for driving the respective mud pump 106 at a desired speed. The inverter 112 may be any suitable type of DC to AC inverter, including Insulated Gate Bipolar Transistors (IGBTs), and others", wherein mud pump is part of the drilling rig system, which is interpreted as oil well equipment);
Myers does not explicitly teach a multi-source microgrid, a photovoltaic array, and a wind power generation unit, wherein: the transformer has a high-voltage side connected to a power grid of a mains supply, and the transformer is configured to decrease a voltage from 6/10 KV to 380 V; the rectifier has an incoming line terminal connected to a low-voltage side of the transformer and an outgoing line terminal connected to the DC bus that is configured to convert a 380 V AC output into a 560 V DC output to the DC bus; the DC bus has a terminal connected to the outgoing line terminal of the rectifier and a terminal connected to the inverter;
However, Rockenfeller teaches a multi-source microgrid ([Abstract] “Embodiments of microgrid systems may include multiple types of electrical generation sources (e.g. wind, solar, electromechanical and fuel cell), multiple types of electrical loads (e.g. inductive and resistive), electrical storage units (e.g. batteries) and a microgrid controller”),
a photovoltaic array, and a wind power generation unit (Paragraph [0015] “As described in more detail with reference to FIG. 1, below, electrical generation sources may include solar generators, wind generators”, and wherein Paragraph [0023] “Solar generator 102 may include photovoltaic panels”, and Paragraph [0026] “Wind generator 106 may be a wind turbine. A wind turbine is an electromechanical system that may use a plurality of blades to convert wind energy into energy that drives a generator”),
wherein: the transformer has a high-voltage side connected to a power grid of a mains supply (Paragraph [0037] "The AC-to-DC conditioner 132 may include one or more rectifiers that receive AC power as an input and output DC power", wherein "The AC-to-DC conditioner 132 may receive power signals from AC power sources, such as: wind input 122, generator input 124 and a grid conditioner 134"), and the transformer is configured to decrease a voltage from 6/10 KV to 380 V (Paragraph [0051] "FIG. 2 is a schematic diagram illustrating an embodiment of an integrated rectifier. Integrated rectifier 200 includes transformer 220, rectifier circuit 225, and filter 230", and "Transformer 220 steps down the input voltage to produce a lowered output voltage for rectifier circuit 225");
the rectifier has an incoming line terminal connected to a low-voltage side of the transformer (Fig. 2 and Paragraph [0051] "Transformer 220 steps down the input voltage to produce a lowered output voltage for rectifier circuit 225", which shows the low-voltage side of the transformer 220 connected to the incoming line of the rectifier circuit 225) and an outgoing line terminal connected to the DC bus that is configured to convert a 380 V AC output into a 560 V DC output to the DC bus (Fig. 1 and Paragraph [0037] "In other embodiments, the AC-to-DC conditioner 132 may be directly connected to the DC bus 128. The AC-to-DC conditioner 132 may include one or more rectifiers that receive AC power as an input and output DC power. For example, the AC-to-DC conditioner 132 may take 110 volt AC and output 30 volt DC power");
the DC bus has a terminal connected to the outgoing line terminal of the rectifier (Fig. 1 and Paragraph [0037] "In other embodiments, the AC-to-DC conditioner 132 may be directly connected to the DC bus 128. The AC-to-DC conditioner 132 may include one or more rectifiers that receive AC power as an input and output DC power") and a terminal connected to the inverter (Paragraph [0036] "Connected to the DC power bus 128 is a DC-to-DC conditioner 130", wherein "DC-to-DC conditioner utilizes one or more DC-to-AC inverters";
Myers and Rockenfeller are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to electrical systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power supply system, as taught by Myers, and incorporating the microgrid comprising: photovoltaic array, wind generation unit, transformer, rectifier, and DC bus, as taught by Rockenfeller.
One of ordinary skill in the art would have been motivated to improve cost of electric power, Paragraph [0002] “By having local and diverse electrical generation sources and the ability to operate independent of a utility grid, microgrids may provide highly reliable and cost effective electric power to many types of installations, both urban and remote” and handling of multiple AC power inputs of different nominal voltages (see Paragraph [0051]), wherein Paragraph [0037],“The AC-to-DC conditioner 132 may receive power signals from AC power sources, such as: wind input 122, generator input 124 and a grid conditioner 134”, and to improve using rectifiers separately, as described in Paragraph [0037] “In some embodiments, the AC-to-DC conditioner 132 includes a separate rectifier for each type of AC power input connected thereto. In other embodiments, the microgrid controller 125 includes a separate AC-to-DC conditioner for each AC input” and Paragraph [0005] “wherein the microgrid controller comprises a control module connected to the one or more power generation units and configured to increase the overall efficiency of the one or more power generation unit, as suggested by Rockenfeller.
The combination does not explicitly teach a first voltage regulator, a second voltage regulator, a third voltage regulator, the first voltage regulator has an incoming line terminal connected to the photovoltaic array and an outgoing line terminal connected to the DC bus that is configured to stabilize a voltage for photovoltaic power generation at DC 600 V; the second voltage regulator has an incoming line terminal connected to the energy storage unit and an outgoing line terminal connected to the DC bus; and the third voltage regulator has an incoming line terminal connected to the wind power generation unit and an outgoing line terminal connected to the DC bus that is configured to convert an AC transmitted from the wind power generation unit into a DC which is output to the DC bus for the oil well equipment.
However, Koeppe teaches a first voltage regulator, a second voltage regulator, a third voltage regulator (Fig. 1-3, and Paragraph [0044] “the regulator 35 may be connected, for example, to a PV array-14, an energy storage device 24, or a DC load 22” “For example, the regulator 35 may allow bidirectional power flow between the DC bus 50 and an energy storage device 24 while allowing unidirectional power flow from a photovoltaic (PV) array 14 to the DC bus 50 or from the DC bus 50 to a DC load 22”, wherein voltage regulator 35 connected to photovoltaic (PV) array 14 is the first voltage regulator, voltage regulator 35 connected to an energy storage device 24 is the second voltage regulator, and voltage regulator 35 connected to DC load 22 is the third voltage regulator, wherein voltage regulator 35 is connected to converter 30 which is connected to wind turbine 18, wherein converter converts AC input to DC output, and Paragraph [0051]),
the first voltage regulator has an incoming line terminal connected to the photovoltaic array and an outgoing line terminal connected to the DC bus (Paragraph [0044] "Each regulator 35 is electrically coupled between the common DC bus 50 and another device with a DC voltage potential. According to the illustrated embodiment, the regulator 35 may be connected, for example, to a PV array-14") that is configured to stabilize a voltage for photovoltaic power generation at DC 600 V (Paragraph [0051] "A PV array 14 generates DC voltage at a first voltage potential and a regulator 35 converts the voltage from the PV array 14 to the voltage on the common DC bus 50", wherein converting voltage to the voltage on the common DC bus is interpreted as stabilizing voltage to meet the voltage on the common DC bus);
the second voltage regulator has an incoming line terminal connected to the energy storage unit and an outgoing line terminal connected to the DC bus (Paragraph [0041] "The power system 10 further includes at least one regulator 35, each regulator 35 connected to at least one storage device 24. A common DC bus 50 links each of the converters 30 and the regulators 35 together" and Paragraph [0044]); and
the third voltage regulator has an incoming line terminal connected to the wind power generation unit and an outgoing line terminal connected to the DC bus (Paragraph [0043] "Each converter 30 is electrically coupled between a generating source and the common DC bus 50. The generating source may be of any type known in the art, including but not limited to wind, photovoltaic, hydroelectric, fuel cell, tidal, biofuel or biomass generating sources" and Paragraph [0041] "A common DC bus 50 links each of the converters 30 and the regulators 35 together") that is configured to convert an AC transmitted from the wind power generation unit into a DC which is output to the DC bus (Paragraph [0038] "The converter 30 refers to a power conversion device which converts an alternating current (AC) input to a DC output") for the oil well equipment.
Myers, Rockenfeller, and Koeppe are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to electrical systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power supply system, as taught by Myers, and Rockenfeller, and incorporating first voltage regulator, second voltage regulator, and third voltage regulator, as taught by Koeppe.
One of ordinary skill in the art would have been motivated to improve combining AC energy and DC energy, as suggested by Koeppe (Paragraph [0004] “Further, different energy sources provide different types of electrical energy. A wind turbine, for example, is better suited to provide Alternating Current (AC) energy with variable voltage and frequency while a photovoltaic cell is better suited to provide Direct Current (DC) energy. As a result, combining multiple sources of renewable energy with other generating systems, such as the utility grid, independent micro turbines and generators, or fuel cells into a single system with an AC and/or a DC output requires integration of each of these different energy sources”, and Paragraph [0014] “The controller also transmits each of the control commands to the corresponding power converter, inverter, or energy regulator to manage energy transfer between the electrical energy generating sources, electrical energy storage devices, and the electrical loads”)

Regarding claim 5, Myers, Rockenfeller, and Koeppe teaches all of the features with respect to claim 1.
Myers further teaches wherein the energy storage unit comprises a lithium iron phosphate battery (Paragraph [0022] " Example battery types that may be used in the energy storage device include lead-acid batteries, lithium-ion batteries, lithium-titanate batteries, and others. The battery bank 138 may also include high-capacity capacitors (sometimes referred to as “supercapacitors” or “ultracapacitors”) or a combination of batteries and high-capacity capacitors").

Regarding claim 6, Myers, Rockenfeller, and Koeppe teaches all of the features with respect to claim 1.
Koeppe further teaches wherein the first voltage regulator comprises a photovoltaic DC-DC voltage regulator (Paragraph [0044] "Each regulator 35 is electrically coupled between the common DC bus 50 and another device with a DC voltage potential. According to the illustrated embodiment, the regulator 35 may be connected, for example, to a PV array-14" and Paragraph [0038] "The regulator 35 refers to a power conversion device which converts a DC input at a first voltage potential to a DC output at a second voltage potential", which is DC-DC).

Regarding claim 7, Myers, Rockenfeller, and Koeppe teaches all of the features with respect to claim 1.
Koeppe further teaches wherein the second voltage regulator comprises an energy storage DC-DC voltage regulator (Paragraph [0041] "The power system 10 further includes at least one regulator 35, each regulator 35 connected to at least one storage device 24" and Paragraph [0038] "The regulator 35 refers to a power conversion device which converts a DC input at a first voltage potential to a DC output at a second voltage potential", which is DC-DC).

Regarding claim 8, Myers, Rockenfeller, and Koeppe teaches all of the features with respect to claim 1.
Koeppe further teaches wherein the third voltage regulator comprises a rectifying voltage regulator (Paragraph [0043] "Each converter 30 is electrically coupled between a generating source and the common DC bus 50. The generating source may be of any type known in the art, including but not limited to wind, photovoltaic, hydroelectric, fuel cell, tidal, biofuel or biomass generating sources" and Paragraph [0041] "A common DC bus 50 links each of the converters 30 and the regulators 35 together", and Paragraph [0038] "The converter 30 refers to a power conversion device which converts an alternating current (AC) input to a DC output", wherein converters connected with regulators to convert AC to DC is interpreted as a rectifying voltage regulator).

Regarding claim 9, Myers, Rockenfeller, and Koeppe teaches all of the features with respect to claim 1.
Koeppe further teaches wherein the wind power generation unit comprises a fan (Paragraph [0050] "A wind turbine 18 is illustrated", wherein wind turbine is fan of the wind generation unit).

Regarding claim 10, Myers, Rockenfeller, and Koeppe teaches all of the features with respect to claim 1.
Myers further teaches wherein the multi-source microgrid power supply system is situated in an oil well area (Paragraph [0014] "The drilling rig system 100 shown in FIG. 1 provides electrical power for various equipment used for drilling a well such as an oil well").

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. USPGPUB 2020/0169088 (hereinafter "Myers"), in view of Rockenfeller et al. USPGPUB 2013/0041516 (hereinafter “Rockenfeller”), further in view of Koeppe et al. USPGPUB 2017/0358929 (hereinafter “Koeppe”), further in view of CHENG et al. USPGPUB 2017/0229864 (hereinafter “CHENG”).
Regarding claim 2, Myers, Rockenfeller, and Koeppe teaches all of the features with respect to claim 1.
	The combination does not explicitly teach further comprising a high-voltage switch having a terminal connected to the high-voltage side of the transformer and a terminal connected to the power grid of the mains supply.
	However, CHENG teaches further comprising a high-voltage switch having a terminal connected to the high-voltage side of the transformer and a terminal connected to the power grid of the mains supply (Paragraph [0022] "A high voltage side of the transformer is connected with the medium and high voltage power grid via a switch").
Myers, Rockenfeller, Koeppe, and CHENG are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to electrical systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power supply system, as taught by Myers, Rockenfeller, and Koeppe, and incorporating high-voltage switch, as taught by CHENG.
One of ordinary skill in the art would have been motivated to improve connecting and disconnecting from the power grid, as suggested by CHENG (Paragraph [0050] “The switch is closed in response to the switch closing command and a status signal of the switch is sent in a real-time manner. When the switch is closed, the switch is opened in response to a switch opening command from the at least one inverter unit. In this way, connecting and disconnecting of the medium and high voltage power grid are realized”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. USPGPUB 2020/0169088 (hereinafter "Myers"), in view of Rockenfeller et al. USPGPUB 2013/0041516 (hereinafter “Rockenfeller”), further in view of Koeppe et al. USPGPUB 2017/0358929 (hereinafter “Koeppe”), further in view of Haj-Maharsi et al. USPGPUB 2019/0067986 (hereinafter “Haj-Maharsi”).
Regarding claim 3, Myers, Rockenfeller, and Koeppe teaches all of the features with respect to claim 1.
Rockenfeller further teaches wherein: the rectifier comprises a filter device (Paragraph [0051] Integrated rectifier 200 includes transformer 220, rectifier circuit 225, and filter 230" and “As shown in FIG. 2, filter 230 is a single capacitor. In other embodiments, alternative filters may be used as are known in the art”) and an energy feedback device (Paragraph [0043] "The control module 138 is also electrically connected to electrical storage unit 156 via control input/output 142 and may send electrical control signals to the electrical storage unit to cause power to flow to it for storage or to flow from it for usage on the microgrid in order maintain power generation efficiency for the microgrid as a whole", wherein energy storage unit is the energy feedback device and it is connected to DC bus as shown in Fig. 2);
the filter device has an incoming line terminal connected to the low-voltage side of the transformer (Fig, 2 and Paragraph [0051] "Transformer 220 steps down the input voltage to produce a lowered output voltage for rectifier circuit 225")
and an outgoing line terminal connected to an incoming line terminal of the energy feedback device (Paragraph [0043] "The control module 138 is also electrically connected to electrical storage unit 156 via control input/output 142 and may send electrical control signals to the electrical storage unit to cause power to flow to it for storage or to flow from it for usage on the microgrid in order maintain power generation efficiency for the microgrid as a whole", wherein energy storage unit is the energy feedback device and it is connected to DC bus as shown in Fig. 2) that is configured to filter out harmonics generated by rectification (Paragraph [0051] "Filter 230 then smoothes the DC output signal from rectifier circuit 225", which shows filter is connected to the low-voltage side, and “smoothes the DC output” is interpreted as filtering out harmonics);
	The combination does not explicitly teach the energy feedback device has an outgoing line terminal connected to the DC bus that is configured to feed surplus electric energy back to the power grid, when it is detected that a voltage of the DC bus is higher than 700 V, in order to prevent equipment damage caused by an overvoltage.
	However, Haj-Maharsi teaches the energy feedback device has an outgoing line terminal connected to the DC bus that is configured to feed surplus electric energy back to the power grid, when it is detected that a voltage of the DC bus is higher than 700 V, in order to prevent equipment damage caused by an overvoltage (Paragraph [0020] "In some embodiments, the controller 218 may be configured to determine that a level of charge in the battery pack 208 is at or above a first threshold, for example 50%, and cause the battery pack 208 to supply power to the electric utility grid 202 that is connected in series to the bi-directional rectifier 214", wherein Paragraph [0023] energy storage system 200 can be used "as a dynamic load so excess power can be stored and re-injected to the grid as needed", therefore load is interpreted as a DC bus and thresholds are used to send electric energy back to the grid).
Myers, Rockenfeller, Koeppe, and Haj-Maharsi are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to electrical systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power supply system, as taught by Myers, Rockenfeller, and Koeppe, and incorporating the energy feedback device, as taught by Haj-Maharsi.
One of ordinary skill in the art would have been motivated to improve solving various grid stability problems and reducing energy costs, as suggested by Haj-Maharsi (Paragraph [0004] “As energy consumption outpaces energy supply, power quality and stability problems may be encountered. Further, energy costs may increase during periods of peak demand. Moreover, at least some renewable energy generation systems (e.g., photovoltaic, wind power) may present additional grid stability problems. Accordingly, to protect sensitive equipment against power quality events (e.g., outages, swells, sags, noise, etc.), UPSs are utilized to provide reliability”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. USPGPUB 2020/0169088 (hereinafter "Myers"), in view of Rockenfeller et al. USPGPUB 2013/0041516 (hereinafter “Rockenfeller”), further in view of Koeppe et al. USPGPUB 2017/0358929 (hereinafter “Koeppe”), further in view of Hafner et al. USPGPUB 2017/0201077 (hereinafter “Hafner”).
Regarding claim 4, Myers, Rockenfeller, and Koeppe teaches all of the features with respect to claim 1.
The combination does not explicitly teach wherein the photovoltaic array comprises a 300 Wp polycrystalline solar panel.
However, Hafner teaches wherein the photovoltaic array comprises a 300 Wp polycrystalline solar panel (Paragraph [0043] “In some embodiments the solar panels, as shown in FIG. 5A-5D, may comprise photovoltaic (PV) panels 505… The PV panels may be connected into a PV system, comprising an array of PV panels. The total size of the PV system may comprise greater than or equal to: 50 kW, 150 kW, 500 kW, 1 MW, 5 MW, 10 MW, 30 MW, 50 kW, 100 MW, or 150 MW. Cell panels may be monocrystalline, thin-film, or polycrystalline. There may be a total of 100 polycrystalline 315w, 72 cell panels, or any other number of solar panels with variable wattage and cell panel numbers”, and Paragraph [0042] “The solar panel racking system may be stored within a microgrid housing”).monocrystalline, thin-film, or polycrystalline. There may be a total of 100 polycrystalline 315w, 72 cell panels, or any other number of solar panels with variable wattage and cell panel numbers”, and Paragraph [0042] “The solar panel racking system may be stored within a microgrid housing”).
Myers, Rockenfeller, Koeppe, and Hafner are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to electrical systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power supply system, as taught by Myers, Rockenfeller, and Koeppe, and incorporating the polycrystalline solar panel, as taught by Hafner.
One of ordinary skill in the art would have been motivated to improve quickly and efficiently deliver energy needs at remote locations, as suggested by Hafner (Paragraph [0002] “There is a need for easy to use systems that can be quickly and efficiently delivered, setup and scaled to meet growing energy needs at developing and remote locations around the world”).

Citation of Pertinent Prior Art
The prior art made of record and on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
	Oresti [USPGPUB 2019/0252877] teaches power management system that includes power regulator for generating at least one control signal based on the target power amount, and the power generation system for receiving the at least one control signal, generating target electrical power corresponding to the target power amount and transmitting the target electrical power to the electrical panel via a DC voltage power bus.
	Macdonald [USP 10283966] teaches power generation system that includes generator, AC-DC converter, a power module, an energy management system, DC bus, DC-AC converter, and the energy generation storage unit.
	WILLIAMS [USPGPUB 2011/0148209] teaches an energy storage means for a drilling rig has a source of power, an AC bus connected to the source of power, a DC bus, a load connected to the DC bus, a rectifier connected to the AC bus and to the DC bus for converting AC power from the source of power to DC power to the load, and an energy storage system connected to the DC bus.
	Foo et al. [USPGPUB 2018/0123384] teaches a system for a drilling rig which comprises DC bus, DC-DC converter, motor group, DC-AC inverter, and Energy Storage System (ESS).
	Ni [USPGPUB 2020/0153248] teaches systems and methods for controlling power flow to and from an energy storage system are provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./Examiner, Art Unit 2119     

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119